Citation Nr: 0613104	
Decision Date: 05/05/06    Archive Date: 05/15/06

DOCKET NO.  03-32 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for left carpal tunnel 
syndrome.

2.  Entitlement to an increased initial rating for right 
carpal tunnel syndrome, currently rated as 10 percent 
disabling.

3.  Entitlement to an increased initial rating for left 
tarsal tunnel syndrome, currently rated as 10 percent 
disabling.

4.  Entitlement to an increased initial rating for right 
tarsal tunnel syndrome, currently rated as 10 percent 
disabling.

5.  Entitlement to an increased initial rating for 
hypertension, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served in the National Guard from April 1982 to 
March 2001.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2002 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for left carpal tunnel syndrome, granted 
service connection and awarded a 10 percent disability rating 
for right carpal tunnel syndrome and hypertension, effective 
April 1, 2001, and granted noncompensable service connection 
for right and left tarsal tunnel syndrome.  By an April 2005 
rating decision, the RO increased the disability ratings 
assigned for the veteran's left and right tarsal tunnel 
syndrome from 0 to 10 percent, effective April 1, 2001.  As 
the ratings assigned are less than the maximum available 
ratings, the issues remain on appeal.  See AB v. Brown, 6 
Vet. App. 35, 38 (1993).  

The April 2005 Supplemental Statement of the Case listed the 
issue of entitlement to an increased initial rating for a 
left shoulder disability.  The veteran's representative 
similarly addressed this issue in his March 2006 Brief.  The 
veteran, however, has not properly appealed the issue of an 
increased initial rating for a left shoulder disability and 
as such, that issue is not currently before the Board.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.202, 
20.302 (2005).  The Board therefore interprets the March 2006 
communication from the veteran's representative as a new 
claim of entitlement to an increased rating for a left 
shoulder disability, and refers this matter to the RO for 
appropriate action.  

The issues of entitlement to increased initial ratings for 
right and left tarsal tunnel syndrome are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  The veteran does not have a current diagnosis of left 
carpal tunnel syndrome, nor has any left carpal tunnel 
syndrome been related to his active service.

2.  The veteran's right carpal tunnel syndrome disability is 
manifested by subjective complaints of pain and stiffness in 
his right hand, and objective findings of normal strength and 
range of motion, that is not affected by repetitive use.  
There is no evidence of swelling, instability, or weakness, 
although there is evidence of tingling and increased latency 
of the right median nerve.  

3.  The veteran's hypertension is not manifested by blood 
pressure readings of diastolic pressure that is predominantly 
110 or more or systolic pressure that is predominantly 200 or 
more. 


CONCLUSIONS OF LAW

1.  Claimed left carpal tunnel syndrome was not incurred in 
or aggravated by the veteran's active service.  38 U.S.C.A. 
§§ 1110, 1131; 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309 (2005).

2.  The criteria for an increased initial rating for right 
carpal tunnel syndrome have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.118, 4.124a, 
Diagnostic Code (DC) 8515 (2005).

3.  The criteria for an initial rating higher than 10 percent 
for hypertension have not been met since April 1, 2001.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.119, Diagnostic 
Code (DC) 7101 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303.  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  See also Degmetich v. Brown, 104 F. 3d 1328 (1997); 
Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  Service connection for 
certain chronic diseases, including carpal tunnel syndrome, 
will be rebuttably presumed if they are manifest to a 
compensable degree within one year following active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

The veteran's service medical records show that in December 
1999 he complained of numbness in his left hand upon 
awakening.  A nerve conduction study did not reveal any 
abnormalities, and no formal diagnosis of left carpal tunnel 
syndrome was made.  

In April 2002, the veteran underwent VA examination.  At that 
time, he complained of numbness, burning, and aching pain on 
the anterior aspect of his left hand and on the fingertips.  
Neurological testing revealed right carpal tunnel syndrome, 
but not left; there was no abnormality of the left median or 
ulnar nerves.  Left carpal tunnel syndrome was not diagnosed.  

Absent evidence of a current disability, service connection 
for left carpal tunnel syndrome must be denied.  Boyer, 210 
F.3d at 1353; Brammer, 3 Vet. App. at 225.  Because there is 
no current diagnosis of left carpal tunnel syndrome in this 
case, the Board finds that service connection for left carpal 
tunnel syndrome is not warranted.

In recent statements in support of his claim, and in 
reporting history to examiners, the veteran has attributed 
his claimed left carpal tunnel syndrome to service; however, 
as a layperson, the veteran is not competent to give a 
medical opinion on diagnosis, causation, or aggravation of a 
medical condition.  See Bostain v. West, 11 Vet. App. 124, 
127 (1998); Routen v. Brown, 10 Vet. App. 183, 186 (1997) 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  The Board acknowledges that 
the veteran is competent to give evidence about what he 
experienced.  See e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  Competency, however, must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997).  

The weight of the medical evidence demonstrates that the 
veteran does not currently have left carpal tunnel syndrome.  
The Board concludes that any claimed left carpal tunnel 
syndrome was not incurred in or aggravated by service.  As 
the preponderance of the evidence is against the claim for 
service connection, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Rating

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities.  Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § Part 4 (2005).  
When rating a service-connected disability, the entire 
history must be borne in mind.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, in this case the veteran timely appealed 
the ratings initially assigned for the disabilities on the 
original grants of service connection.  The Board must 
therefore consider entitlement to "staged ratings" for 
different degrees of disability in the relevant time periods, 
that is, since the original grants of service connection.  
See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities (hereinafter "Rating 
Schedule"), which is based, as far as practically can be 
determined, on average impairment in earning capacity.  
Separate diagnostic codes identify the various disabilities.  
See 38 C.F.R. Part 4.  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2005).

The veteran contends that he is entitled to increased initial 
ratings for his right carpal tunnel syndrome and 
hypertension.  These claims will be addressed in turn.



A.  Right Carpal Tunnel Syndrome

In determining the appropriate rating criteria for the 
veteran's service-connected carpal tunnel syndrome (CTS), the 
Board notes that there is no diagnostic code directly on 
point.  A condition not listed in the Rating Schedule may be 
rated under a closely related disease or injury in which not 
only the functions affected, but the anatomical localization 
and symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2005).  CTS is rated by analogy under 38 C.F.R. § 4.124a, DC 
8515 (2005) (paralysis of the median nerve).  The Board has 
considered other diagnostic codes and finds this to be the 
most appropriate code.

38 C.F.R. § 4.120 provides that neurologic disabilities are 
ordinarily rated in proportion to the impairment of motor, 
sensory or mental function, with special consideration of any 
psychotic manifestations, complete or partial loss of use of 
one or more extremities, speech disturbances, impairment of 
vision, disturbances of gait, tremors, visceral 
manifestations, injury to the skull, etc.  In rating 
peripheral nerve injuries and their residuals, attention 
should be given to the site and character of the injury, the 
relative impairment in motor function, trophic changes, or 
sensory disturbances.

38 C.F.R. § 4.123 provides that cranial or peripheral 
neuritis characterized by loss of reflexes, muscle atrophy, 
sensory disturbances, and constant pain, which may at times 
be excruciating, is to be rated on the scale provided for 
injury of the nerve involved, with a maximum rating equal to 
severe, incomplete, paralysis.  The maximum rating which may 
be assigned for neuritis not characterized by such organic 
changes will be that for moderate incomplete paralysis.  38 
C.F.R. § 4.123.

The RO considered the veteran's CTS under DC 8515, paralysis 
of the median nerve.  Diagnostic Code 8515 provides for a 10 
percent evaluation for mild incomplete paralysis of the 
median nerve for the major or minor extremity.  A 30 percent 
is warranted for moderate incomplete paralysis for the major 
hand and a 20 percent rating for the minor hand.  A 50 
percent evaluation is warranted for severe incomplete 
paralysis of the major hand, and a 40 percent evaluation for 
the minor hand.  A 70 percent evaluation is warranted for 
complete paralysis of the median nerve for the major hand, 
and a 60 percent evaluation for the minor hand, with the hand 
inclined to the ulnar side with the index and middle fingers 
more extended than normally, considerable atrophy of the 
muscles of the thenar eminence, and the thumb in the plane of 
the hand (ape hand); incomplete and defective pronation of 
the hand with the absence of flexion of the index finger, 
feeble flexion of the middle finger, inability to make a 
fist, and index and middle fingers that remain extended; 
inability to flex the distal phalanx of the thumb with 
defective opposition and abduction of the thumb at right 
angles to the palm; weakened flexion of the wrist; and pain 
with trophic disturbances.  38 C.F.R. § 4.124a, DC 8515.  As 
there is no evidence indicating impairment of the ulnar 
nerve, the diagnostic codes pertaining to the ulnar nerve are 
not applicable in this instance.  38 C.F.R. § 4.124a, 
DCs 8515; 8516 (2005).

The veteran's service medical and post-service records show 
that he is right-handed.  Accordingly, the diagnostic code 
provisions pertaining to the major arm apply in this case.

On VA examination in April 2002, the veteran complained of 
numbness, burning, and aching pain on the anterior aspect of 
his right hand, and on the finger tips.  He similarly 
complained of swelling, stiffness of the fingers, and 
decreased grip strength.  Physical examination, however, 
revealed normal strength and range of motion of his hand and 
fingers.  There was no evidence of pain, fatigue, weakness, 
lack of endurance, or incoordination with repetitive 
movement.  There was a positive Tinel sign of his right 
wrist.  A nerve conduction study revealed increased latency 
of the right median nerve.  There were no other abnormalities 
noted.  The increased latency of the right median nerve was 
felt to be an early sign of carpal tunnel syndrome, as 
sometimes the only abnormality in carpal tunnel syndrome is 
confined to the motor branch.

The veteran again underwent VA examination in February 2004.  
At that time, he complained of increased discomfort in his 
right hand since the last examination.  Specifically, he 
cited increased numbness, and swelling and stiffness upon 
awakening.  He also complained of decreased right grip 
strength.  Physical examination revealed no ankylosis of the 
right hand or digits, and normal strength and range of motion 
of the hand and fingers.  He was able to use his right hand 
to push, pull, twist, probe, write, touch, and for 
expression.  He was able to touch his thumb to all digits, 
and to touch the median transverse fold with the tip of all 
fingers of his right hand.  He had a positive Tinel test and 
positive Phalen test on the right upper extremity.  There was 
no evidence of pain, fatigue, weakness, lack of endurance, or 
incoordination with repetitive movement.  

While the veteran in this case has been shown to have sensory 
disturbances as a result of his right carpal tunnel syndrome, 
there is no evidence of any muscle atrophy or impaired 
movement.  When the involvement is only sensory, the rating 
should be for the mild, or at most, the moderate degree.  
38 C.F.R. § 4.123.  In this case, the Board finds that the 
neurological involvement is no more than mild in degree.  In 
so finding, the Board finds particularly persuasive the 
comments of the examiner on nerve conduction study in April 
2002, stating that the veteran's condition "could be early 
signs of CTS."  The Board finds that it is unlikely that 
neurological involvement moderate in degree would be 
described as "early signs of CTS."

The examiners in this case found no evidence of pain, 
fatigue, weakness, lack of endurance, or incoordination with 
repetitive movement.  The Board notes that the veteran is 
already in receipt of the maximum available rating under 
limitation of motion of the wrist and under limitation of 
motion of the individual fingers, excluding the thumb.  See 
38 C.F.R. § 4.71a, DCs 5215, 5229, 5230 (2005).  In order to 
be entitled to a higher rating of 20 percent for limitation 
of motion of the thumb, the veteran would have to have a gap 
of two inches between the thumb pad and the fingers, with the 
thumb attempting to oppose the fingers, which in this case he 
has not been shown to have.  38 C.F.R. § 4.71a, DC 5228 
(2005).  Thus, even if the veteran does experience flare-up 
of his right carpal tunnel disability, the Board finds it 
unlikely, and there is no evidence which suggests, that, on 
repetitive use, the right thumb would be restricted by pain 
or other factors to result in a gap of two inches between the 
thumb pad and the fingers, with the thumb attempting to 
oppose the fingers.  Therefore, even considering the effects 
of pain on use, there is no probative evidence that the right 
hand or wrist is limited such that the requirements for an 
increased rating are met.  38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

In sum, the weight of the credible evidence demonstrates that 
since the effective date of service connection, the veteran's 
right carpal tunnel syndrome disability does not warrant an 
increased rating.  

B.  Hypertension

The criteria for rating hypertension are found under 
Diagnostic Code 7101 in the VA Schedule for Rating 
Disabilities.  Under DC 7101, hypertensive vascular disease 
(hypertension and isolated systolic hypertension) warrants a 
10 percent evaluation with diastolic pressure predominantly 
100 or more, or; systolic pressure 160 or more, or; a minimum 
evaluation may be assigned for an individual with a history 
of diastolic pressure predominantly 100 or more who requires 
continuous medication for control.  A 20 percent evaluation 
may be assigned with diastolic pressure predominantly 110 or 
more, or systolic pressure predominantly 200 or more.  
Diastolic pressure of 120 or more is rated as 40 percent 
disabling and diastolic pressure of 130 or more is rated as 
60 percent disabling.  60 percent is the highest rating 
allowed under Diagnostic Code 7101.  38 C.F.R. § 4.104, DC 
7101.

The veteran's service and post-service medical records show 
that his hypertensive blood pressure requires medication for 
control.  VA records dated in September 2002 show that the 
veteran had blood pressure readings of 130/80, and of 110/70 
on retesting.  The veteran reported having normal blood 
pressure readings at home.  Records dated in October 2002 
show that the veteran had a blood pressure reading of 140/81.  
Blood pressure readings taken at home were reportedly 120/85 
and 130/85, without use of medication.  Finally, records 
dated in January 2003 show that the veteran had blood 
pressure readings of 129/68 and 140/80 on reevaluation.

The veteran underwent VA examination for hypertension in 
February 2004.  At that time, the veteran's hypertension was 
noted to be under good control with medication.  His blood 
pressure readings were taken at three stages, and measured 
125/80, 125/85, and 130/85.  Because his blood pressure was 
controlled by medication, additional blood pressure readings 
on separate days were not obtained.  

The Board finds that the criteria for an increased rating 
have not been met.  At no time since the effective date of 
service connection have the veteran's diastolic pressure 
readings been predominantly 110 or more, or; systolic 
pressure readings predominantly 200 or more.  Thus, a rating 
in excess of 10 percent is not warranted.

In sum, the weight of the credible evidence demonstrates that 
the veteran's hypertension disability warrants no more than 
the current 10 percent rating pursuant to DC 7101.  As the 
preponderance of the evidence is against the claim for an 
increased rating, the "benefit-of-the-doubt" rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 50 (1990).

Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in April 2002; rating 
decisions in June 2002, and April 2005; and a statement of 
the case in September 2003.  These documents discussed 
specific evidence, the particular legal requirements 
applicable to the claims, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decisions.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any 
defect with regard to the timing or content of the notice to 
the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claims with 
an adjudication of the claims by the RO subsequent to receipt 
of the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157, __ F.3d __, 2006 WL 861143 (Fed. 
Cir. Apr. 5, 2006) (specifically declining to address 
harmless error doctrine); see also Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  Thus, VA has satisfied its duty to 
notify the appellant and had satisfied that duty prior to the 
adjudication in April 2005.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained medical examinations in 
relation to these claims.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.


ORDER

Service connection for left carpal tunnel syndrome is denied.

An increased initial rating for right carpal tunnel syndrome 
is denied.

An increased initial rating for hypertension is denied.

REMAND

Additional development is needed prior to further 
adjudication of the claims for increased initial ratings for 
left and right tarsal tunnel syndrome.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion only when it is 
deemed necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2005).  See 
also Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  In this 
case, it appears that the RO awarded separate 10 percent 
ratings for the veteran's left and right tarsal tunnel 
syndrome pursuant to the provisions of De Luca v. Brown, 8 
Vet. App. 202 (1995), which allow for a rating based upon 
functional limitation due to pain and fatigue.  While the RO 
also considered the applicability of diagnostic codes 
pertaining to foot disabilities, it does not appear that the 
RO considered the applicability of diagnostic codes relating 
to impairment of nerves involving the ankles and feet, which 
the Board finds to be applicable in the case of tarsal tunnel 
syndrome.  See 38 C.F.R. § 4.124a, Diagnostic Codes 8521-8725 
(2005).  VA examinations of the veteran's feet dated in April 
2002, and February 2004, however, do not include a 
neurological examination, and the reports of examination thus 
do not contain the information relevant to rating the 
veteran's disabilities under the diagnostic codes pertaining 
to neurological impairment of the feet.  On remand, the 
veteran should be afforded neurological examinations of the 
right and left lower extremities, including the feet, such 
that the relevant diagnostic information may be elicited.

Additionally, the veteran's service medical records in this 
case show that he underwent a right tarsal tunnel release 
while in service.  The RO, however, did not consider the 
assignment of a separate evaluation for residual scarring 
referable to the right tarsal tunnel release.  Accordingly, 
the claim must be remanded for an additional examination to 
assess the severity of the veteran's residual scar of the 
right tarsal tunnel release.  Given that the criteria 
governing the evaluation of skin disorders, such as scars, 
were amended during the pendency of this appeal, the 
veteran's symptomatology should be evaluated in terms 
pertinent to the rating criteria that were in effect when the 
veteran filed his appeal, as well as the rating criteria as 
amended during the pendency of the appeal.
Accordingly, the case is REMANDED for the following actions:

1.  Schedule the veteran for a 
neurologic examination to determine the 
nature and severity of his service-
connected right and left tarsal tunnel 
disabilities.  The claims file must be 
made available to the examiner for 
review in connection with the 
examination.  The purpose of this 
examination is to ascertain the current 
nature and extent of the appellant's 
service-connected right and left feet 
nerve impairment and to identify all 
nerves affected by the service-
connected disabilities and the nature 
and degree of any functional impairment 
caused by such disability, as opposed 
to that caused by other non-service-
connected or non- neurologic 
conditions.  The examiner should 
provide a complete rationale for all 
conclusions reached.

Any special diagnostic studies deemed 
necessary should be performed.  The 
examiner should describe all 
symptomatology due to the appellant's 
service-connected right and left feet 
nerve disabilities.

The Diagnostic Codes applicable to 
nerve impairment distinguish the types 
of paralysis--complete and incomplete.  
Under incomplete paralysis, the degree 
of paralysis is further broken down 
into three or four categories: severe, 
moderately severe, moderate, and mild.  
With these categories in mind, the 
examiner should classify the 
appellant's right and left lower 
extremity impairments, distinguishing 
among the categories and using the 
results of all pertinent testing of 
record.

If the examiner uses results obtained 
from an EMG or nerve conduction 
velocity tests or other such tests, the 
examiner is requested to explain, in 
terms meaningful to a layperson, the 
base line results versus those obtained 
for the appellant.  The examiner is 
asked to explain the meaning of any 
abnormal results that are obtained.  
The examiner must distinguish findings 
related to the service-connected right 
and left feet  nerve disabilities and 
those related to non-service-connected 
and non-neurologic conditions, if any.  
The examiner is also asked to explain 
how any abnormal test result classifies 
the appellant as having mild, moderate, 
moderately severe, or severe incomplete 
paralysis or complete paralysis with 
respect to the service-connected right 
and left tarsal tunnel disabilities.

The examiner is further requested to 
explain in detail what limitation of 
motion or limitation of function is 
caused by the right and left lower 
extremity nerve disabilities and what 
limitation of motion or limitation of 
function is caused by non-neurologic 
conditions, if any.  The neurologist is 
requested to report whether the 
appellant suffers from any tics, pain, 
numbness, foot drop, or muscle weakness 
or atrophy due to the service-connected 
right and left lower extremity nerve 
disability.

2.  Schedule the veteran for a VA skin 
examination to ascertain the nature and 
severity of any residual scarring from 
the in-service right tarsal tunnel 
release.  The claims folder must be 
made available to the examiner for 
review.  Clinical findings should be 
elicited so that both the old and new 
rating criteria may be applied.  See 38 
C.F.R. § 4.118, DCs 7801, 7804, 7805 
(2002); 38 C.F.R. § 4.118, DCs 7801, 
7804, 7805 (2005).  The examiner should 
also address any limitation of motion 
of the right foot due to the residual 
scar, and, if possible, classify such 
limitation of motion as minimal, 
moderate, or marked.  The examiner 
should also provide the range of motion 
of the right foot in degrees.  The 
rationale for all opinions should be 
explained in detail.  

3.  Then, after ensuring any other 
necessary development has been 
completed, readjudicate the claims for 
increased initial ratings for the 
service-connected right and left tarsal 
tunnel syndrome.  If the action remains 
adverse to the veteran, provide the 
veteran and his representative with a 
supplemental statement of the case and 
allow him an appropriate opportunity to 
respond thereto.  Thereafter, the case 
should be returned to this Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


